Citation Nr: 1311164	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-44 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2009 rating decision on appeal reconsidered a January 2009 claim for service connection for sleep apnea, pursuant to 38 C.F.R. § 3.156(b), following receipt of new and material evidence received within one year of notification of an April 2009 rating decision which denied service connection for the disability at issue.


FINDING OF FACT

The evidence of record is in equipoise as to whether sleep apnea has been shown by competent evidence to be causally related to the Veteran's active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2012).  The Board's decision in this case represents a complete grant of the benefit sought on appeal.  As such, the Board finds that any deficiency in the VCAA notice does not prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, the Board is satisfied that all relevant evidence has been obtained.  Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the Veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability on a direct-incurrence basis, there must be competent evidence of a current disability, of incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

The Board will initially address the Veteran's assertion that service connection is warranted for sleep apnea on a direct-incurrence basis.  With respect to a current disability, post-service treatment records show that the Veteran has been diagnosed with, and treated for, a combination of obstructive sleep apnea and central sleep apnea since May 2008.  With respect to an in-service injury or disease, the Veteran's service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea.  However, these treatment records reflect complaints of sore throat, slurred speech, and headaches.  Specifically, in a June 2000 note, he informed the physician's assistant treating him for complaints of slurred speech that he occasionally awoke during the night, although he felt rested when he woke up in the morning.

Nevertheless, the Veteran contends that he began experiencing sleep apnea while in service.  Indeed, during his October 2011 Travel Board hearing, the Veteran testified that his first recollection of sleep disturbance was in 1989 when stationed at Fort Bragg, North Carolina, at which time his fellow servicemen informed him that his snoring was waking them up at night.  He further testified that he suffered from fatigue while in the military, even though his occupational specialty of personnel administrative sergeant involved only sedentary work.  

In support of his claim that his sleep apnea began in service, the Veteran submitted a letter dated in April 2009 in which his spouse indicated that the Veteran began snoring loudly in approximately 1997, and that his snoring became more frequent and disruptive over the next several years.  She indicated that the Veteran would occasionally inhale, pause for a long time, snort, and then resume breathing.  She further indicated that the Veteran was often tired during the day and would take a nap before dinner.  

The Veteran also submitted a letter dated in July 2010 in which his son indicated that the Veteran's loud snoring and snorting at night while stationed in Mannheim, Germany, in the late 1990s forced him to close his bedroom door.

The Board notes that the Veteran is currently service connected for arteriosclerotic heart disease, status post coronary bypass graft; residual midline sternotomy scar, post coronary bypass graft; and residual donation scars of the left lower extremity, post coronary bypass graft.  Alternatively, the Veteran has contended that his sleep apnea developed secondary to his service-connected cardiac disorder.  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board finds that Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experienced sleeping problems and daytime fatigue during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the Veteran's spouse and the other documented eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, the Board finds no reason to believe that the statements of the Veteran, his spouse, and other documented eyewitnesses are less than credible.  Indeed, such statements may not be said to be inconsistent with the Veteran's service treatment records which show that he complained of, and was treated for, headaches, sore throats, and blurred vision.

With respect to whether the Veteran's current sleep apnea is related to service, the Veteran was provided a VA respiratory disease examination in April 2009, at which time he was diagnosed as having obstructive sleep apnea and central sleep apnea.  However, the examiner opined that the Veteran's sleep apnea was not the result of or caused by his service-connected cardiac condition and its residuals because obstructive sleep apnea was the result of an upper respiratory obstruction and had no correlation with cardiac conditions or chest scars, while central sleep apnea was a condition based on brain function.  The Board notes that the April 2009 VA examiner only addressed the issue of secondary service connection and did not opine as to the probable date of onset of the Veteran's sleep apnea or address service connection on a direct-incurrence basis.

The Veteran was provided a second VA respiratory disease examination in August 2010, at which time he was diagnosed as having obstructive sleep apnea requiring a continuous positive airway pressure (CPAP) machine.  The VA examiner opined that the Veteran's sleep apnea was not caused by or the result of military service, nor did it develop secondary to his service-connected cardiac disorder.  The examiner explained that the Veteran indicated that he did not have frequent trouble sleeping on the Reports of Medical History throughout his military career, including at his retirement physical in 2000.  Moreover, he was not evaluated for a sleep disorder within 5 years of his military discharge.  The examiner explained that just because there was an association between sleep apnea and coronary artery disease did not mean that someone with coronary artery disease had sleep apnea prior to their coronary artery disease.  The examiner indicated that the Veteran had many risk factors for coronary artery disease, to include tobacco abuse, hyperlipidemia, obesity, and positive family history.  The examiner elaborated that obesity was the best-documented risk factor for obstructive sleep apnea, and that tobacco smokers were nearly 3 times as more likely to have obstructive sleep apnea than non-smokers.  Although the examiner conceded that the Veteran was seen for transient slurred speech prior to his military discharge, he explained that slurred speech as a result of brain abnormality would not be relevant to obstructive sleep apnea.  However, the examiner mistakenly indicated that the Veteran had only been diagnosed with obstructive sleep apnea, while the May 2008 Nocturnal Polysomnogram Report clearly provided a diagnosis of obstructive sleep apnea and central sleep apnea combination.  

In contrast, in correspondence dated in July 2009, the Veteran's private primary physician opined that the Veteran's sleep apnea was long standing and most likely began during his military service.  The physician based this opinion on the fact that sleep disorders can develop slowly and worsen over time.  It was further noted that separate discussions with both the Veteran and his spouse established a pattern of sleep problems that began long before his military retirement.  While the physician conceded that there were no in-service medical evaluations documenting a diagnosis of sleep apnea, the preponderance of the evidence showed that the actual sleep apnea condition was ongoing throughout the Veteran's marriage despite there not being an official diagnosis until 2008. 

The Veteran's private primary physician submitted an additional correspondence dated in January 2011, at which time she reiterated that the Veteran's obstructive sleep apnea, as likely as not, had its onset during his period of military service.  In support of this conclusion, the physician indicated that the Veteran's service treatment records revealed abnormal blood pressure readings, high cholesterol, high body mass index, and a history of over 25 years of smoking, all of which were risk factors for sleep apnea.  Additionally, the physician emphasized the June 2000 service treatment note in which the Veteran reported occasional waking during the night.  Again, the physician also emphasized the statements of the Veteran and his spouse regarding a longstanding history of sleep disruption and snoring predating his separation from service.  Lastly, the physician noted that the Veteran was service-connected for coronary artery disease, a condition for which sleep apnea is a risk factor.  

In weighing the clinical evidence of record, the Board finds that the VA examination reports and correspondences from the Veteran's private primary physician, where both examiners provided detailed ,well-supported rationales for their conclusions, to be competent, highly probative medical evidence as to whether the Veteran's current obstructive sleep apnea was incurred in service.  As such, the Board finds that the evidence of record is in equipoise as to the issue on appeal.  With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports service connection for sleep apnea.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  


ORDER

Entitlement to service connection for obstructed sleep apnea is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


